 



July 20, 2007
Raymond P. Silcock
1449 Wynkoop Street, Apt. 204
Denver, CO 80202
Dear Raymond:
          UST Inc. (“UST” or the “Company”) is pleased to provide you with this
letter agreement (the “Agreement”). The Board of Directors of UST (the “Board of
Directors” or the “Board”) considers it essential to the best interests of the
Company and the interests of UST’s stockholders to foster the continuous
employment of key management personnel. In addition, the Board recognizes that,
as is the case with many publicly held corporations, the possibility of a change
in control may exist, and that the uncertainty and questions which may arise
among Company management as a result of the foregoing may cause the departure or
distraction of management to the detriment of the Company and its stockholders.
          In order to induce you to remain in the employ of the Company, UST
agrees that you shall receive the severance benefits set forth in this Agreement
in the event your employment with the Company is terminated under the
circumstances described below either prior to or subsequent to a “Change in
Control” (as defined in Section 2).

1.   Term of Agreement. This Agreement shall commence on August 6, 2007 and end
on the third anniversary of such date; provided, however, that if a Change in
Control, as defined in Section 2, shall have occurred during the term of this
Agreement, this Agreement shall continue in effect for a period of not less than
twenty-four (24) months beyond the month in which such Change in Control
occurred. Prior to a Change in Control, in no event shall the term of this
Agreement extend beyond the date on which you cease to be an officer of the
Company or a subsidiary thereof, whether or not you continue to be an employee
of the Company or a subsidiary thereof; provided, however, if you cease to be an
officer of the Company or any subsidiary thereof for Good Reason as defined
herein, this Agreement shall continue in effect for a period of not less than
thirty (30) days. You acknowledge and agree that the non-renewal of the term of
this Agreement shall not be considered a termination of employment hereunder for
any purpose, including entitlement to severance payments or any other benefits
provided for herein.   2.   Change in Control. For purposes of this Agreement, a
“Change in Control” shall be a change in control of UST and shall be deemed to
have occurred if:

 



--------------------------------------------------------------------------------



 



(A) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other than
(1) UST or any of its subsidiaries, (2) any “person” who on the date hereof is a
director or officer of UST, (3) any trustee or other fiduciary holding
securities under an employee benefit plan of UST, (4) an underwriter temporarily
holding securities pursuant to an offering of such securities, or (5) any
corporation owned, directly or indirectly, by the stockholders of UST in
substantially the same proportions as their ownership of stock of UST (a
“Person”), is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act (a “Beneficial Owner”)), directly or indirectly, of securities
of UST (not including in the securities beneficially owned by such Person any
securities acquired directly from UST or its affiliates) representing 20% or
more of the combined voting power of UST’s then outstanding securities,
excluding any Person who becomes such a Beneficial Owner in connection with a
transaction described in clause (C)(1) below; or
(B) the following individuals cease for any reason to constitute a majority of
the number of directors of UST then serving: individuals who, on the date
hereof, constitute the Board and any new director (other than a director whose
initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of UST) whose appointment or election by the Board
or nomination for election by UST’s stockholders was approved or recommended by
a vote of at least two-thirds (2/3) of the directors then still in office who
either were directors on the date hereof or whose appointment, election or
nomination for election was previously so approved or recommended; or
(C) there is consummated a merger or consolidation of UST or any direct or
indirect subsidiary of UST with any other corporation, other than (1) a merger
or consolidation which would result in the voting securities of UST outstanding
immediately prior to such merger or consolidation continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof), in combination with the ownership
of any trustee or other fiduciary holding securities under an employee benefit
plan of UST or any subsidiary of UST, more than 50% of the combined voting power
of the securities of UST or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation, or (2) a merger or
consolidation effected to implement a recapitalization of UST (or similar
transaction) in which no Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of UST (not including in the securities Beneficially
Owned by such Person any securities acquired directly from UST or its
subsidiaries) representing 20% or more of the combined voting power of UST’s
then outstanding securities; or
(D) the stockholders of UST approve a plan of complete liquidation or
dissolution of UST or there is consummated an agreement for the sale or
disposition by UST of all or substantially all of UST’s assets, other than a
sale or disposition by UST

2



--------------------------------------------------------------------------------



 



of all or substantially all of UST’s assets to an entity, more than 50% of the
combined voting power of the voting securities of which are owned by
stockholders of UST in substantially the same proportions as their ownership of
UST immediately prior to such sale.

3.   Termination of Employment.

  (a)   General. You shall be entitled to the benefits provided in Section 4
upon the termination of your employment during the term of this Agreement prior
to a Change in Control. If any of the events described in Section 2 constituting
a Change in Control shall have occurred, you shall be entitled to the benefits
provided in Section 5 upon the coincident or subsequent termination of your
employment during the term of this Agreement. In the event your employment with
the Company is terminated for any reason prior to a Change in Control and
subsequently a Change in Control shall have occurred, you shall not be entitled
to the benefits provided in Section 5, unless such termination occurs within
thirty (30) days prior to a Change in Control and such termination is by you for
Good Reason or the Company without Cause in anticipation or contemplation of
such Change in Control.     (b)   Disability. The Company will terminate your
employment at the conclusion of a twelve (12) month period during which you
continuously have a General Disability (as defined below), a Section 409A
Disability (as defined below) or both. In determining whether a disability is
continuous for this purpose, a temporary return to work shall be disregarded
(I) in the case of a General Disability, if it would be disregarded under the
Company’s long-term disability plan for salaried employees, and (II) in the case
of a 409A Disability, if it would be disregarded under the Company’s long-term
disability plan for salaried employees and it may be disregarded under Treasury
Regulation §1.409A-3(i)(4).

  (i)   You will be deemed to have a “General Disability” if, as a result of
your incapacity due to physical or mental illness, you shall have been absent
from the full-time performance of your duties with the Company for six
(6) consecutive months, and within thirty (30) days after written notice of
termination is given you shall not have returned to the full time performance of
your duties.     (ii)   You will be deemed to have a “409A Disability” if
(A) you are unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, (B) you are, by reason of any medically determinable physical or
mental

3



--------------------------------------------------------------------------------



 



      impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering Company employees; or (C) you are determined
to be totally disabled by the Social Security Administration.

  (c)   Cause. The Company may terminate your employment hereunder for Cause.
For purposes of this Agreement, “Cause” shall mean (i) the willful and
continuous failure by you to substantially perform your duties hereunder (other
than any such failure resulting from your incapacity due to physical or mental
illness), which failure is not cured within thirty (30) business days after
demand for substantial performance is delivered by the Company that specifically
identifies the manner in which the Company believes you have willfully and
continuously not substantially performed your duties; (ii) the willful engaging
by you in misconduct which is materially injurious to the Company, monetarily or
otherwise (including, but not limited to, your violation of the Company’s Code
of Corporate Responsibility); or (iii) the commission of an act or omission that
constitutes a material breach of this Agreement (including, but not limited to,
the violation of your obligations under Sections 6, 7 or 8 hereof), which act or
omission is not cured within thirty (30) business days after a notice is
delivered by the Company that specifically identifies the manner in which the
Company believes you have materially breached this Agreement. For purposes of
this subsection, no act, or failure to act, on your part shall be considered
“willful” unless done, or omitted to be done, by you not in good faith and
without reasonable belief that your action or omission was legal, compliant with
the Company’s Code of Corporate Responsibility and in the best interest of the
Company.     (d)   Good Reason. You shall be entitled to terminate your
employment for Good Reason. For purposes of this Agreement, “Good Reason” shall
mean, without your express written consent, (1) the occurrence prior to a Change
in Control of any of the circumstances set forth in paragraphs (i) through
(iv) below and (2) the occurrence on a Change in Control, in contemplation or
anticipation of a Change in Control provided such termination occurs within
thirty (30) days prior to the Change in Control, or following a Change in
Control of any of the circumstances set forth in paragraphs (A) through
(H) below, unless, in any case, such circumstances are fully corrected prior to
the Date of Termination specified in Notice of Termination, as defined in
Sections 3(f) and 3(g), respectively, given in respect thereof.

4



--------------------------------------------------------------------------------



 



      Good Reason Prior to a Change in Control.

  (i)   A diminution in title or status as an officer or a material reduction in
your accounting responsibilities such that as a result of such reduction in
accounting responsibilities, you are unable to provide the certifications or
opinions required of a Chief Financial Officer pursuant to applicable
regulations then in affect;     (ii)   Other than a Company-wide reduction, a
reduction in your total target compensation as in effect on the date hereof or
as the same may be increased from time to time; provided, however, in no event
shall a reduction in your actual bonus under UST’s Incentive Compensation Plan
that is based on performance against pre-established criteria be considered a
reduction in your target bonus;     (iii)   The relocation (except for required
travel on the Company’s business to an extent reasonably consistent with either
your present business travel obligations or changes in the Company’s business)
of your principal place of employment to a location more than fifty (50) miles
from the Company’s principal executive offices in Greenwich, Connecticut or any
other metropolitan area to which the Company’s principal executive offices are
relocated, it being understood that a relocation of the Company’s principal
executive offices that applies to all or substantially all personnel and not to
you alone shall not constitute Good Reason hereunder; or     (iv)   Any
purported termination of your employment which is not effected pursuant to a
Notice of Termination satisfying the requirements of Subsection (f) hereof (and,
if applicable, the requirements of Subsection (c) hereof); for purposes of this
Agreement, no such purported termination shall be effective. Your right to
terminate your employment pursuant to this Subsection (d) shall not be affected
by your incapacity due to physical or mental illness. Your continued employment
shall not constitute consent to, or a waiver of rights with respect to, any
circumstance constituting Good Reason hereunder; provided that the Company’s
reassignment of your duties and responsibilities during a period of your
incapacity due to physical or mental illness shall not under any circumstances
constitute Good Reason hereunder.

      Good Reason on or Following a Change in Control.

  (A)   The assignment to you of any duties inconsistent with the position in
the Company that you held immediately prior to the Change in Control, or a
significant adverse alteration in the nature or status of your responsibilities,
including your reporting responsibilities,

5



--------------------------------------------------------------------------------



 



      from those in effect immediately prior to such change; provided, however,
that no such alteration in your reporting responsibilities alone shall be
considered Good Reason hereunder prior to the date which is six (6) months
following the date of the Change in Control;     (B)   A reduction by the
Company in your annual base salary or target bonus as in effect on the date
hereof or as the same may be increased from time to time (other than reductions
similarly affecting all officers of the Company); provided, however, in no event
shall a reduction in your actual bonus under UST’s Incentive Compensation Plan
that is based on performance against pre-established criteria be considered a
reduction in your target bonus;     (C)   The relocation of your principal place
of employment to a location more than fifty (50) miles from the Greenwich,
Connecticut metropolitan area (or, if different, the metropolitan area in which
the Company’s principal executive offices are located immediately prior to the
Change in Control) except for required travel on the Company’s business to an
extent substantially consistent with your present business travel obligations;  
  (D)   The failure by the Company to pay to you any portion of your current
compensation except pursuant to a voluntary deferral by you or an
across-the-board compensation deferral similarly affecting all officers of the
Company and all officers of any person whose actions resulted in a Change in
Control or any person affiliated with the Company or such person, or to pay to
you any portion of an installment of deferred compensation under any deferred
compensation program of the Company, within seven (7) days of the date such
compensation is due;     (E)   The failure by the Company to continue in effect
any compensation plan in which you participate immediately prior to the Change
in Control which is material to your total compensation, including but not
limited to the UST Inc. Retirement Income Plan for Salaried Employees, UST Inc.
Employees’ Savings Plan, UST Inc. Officers’ Supplemental Retirement Plan, UST
Inc. Incentive Compensation Plan and the 2005 UST Inc. Long-Term Incentive Plan,
or any substitute plans adopted prior to the Change in Control, unless an
equitable arrangement (embodied in an ongoing substitute or alternative plan)
has been made with respect to such plan, or the failure by the Company to
continue your participation therein (or in a substitute or alternative plan) on
a basis not materially less favorable, both in terms of the amount of benefits
provided and the level of your

6



--------------------------------------------------------------------------------



 



      participation relative to other participants, as existed at the time of
the Change in Control;     (F)   The failure by the Company to continue to
provide you with benefits substantially similar to those enjoyed by you under
any of the life insurance, medical, health and accident, or disability plans in
which you are participating at the time of the Change in Control, the taking of
any action by the Company which would directly or indirectly materially reduce
any of such benefits or deprive you of any material fringe benefit enjoyed by
you at the time of the Change in Control, or the failure by the Company to
provide you with the number of paid vacation days to which you are entitled on
the basis of years of service with the Company in accordance with the Company’s
normal vacation policy in effect at the time of the Change in Control;     (G)  
The failure of the Company to obtain a satisfactory agreement from any successor
to assume and agree to perform this Agreement, as contemplated in Section 9
hereof; or     (H)   Any purported termination of your employment which is not
effected pursuant to a Notice of Termination satisfying the requirements of
Subsection (f) hereof (and, if applicable, the requirements of Subsection (c)
hereof); for purposes of this Agreement, no such purported termination shall be
effective. Your right to terminate your employment pursuant to this Subsection
(d) shall not be affected by your incapacity due to physical or mental illness.
Your continued employment shall not constitute consent to, or a waiver of rights
with respect to, any circumstance constituting Good Reason hereunder.

  (e)   Employment by Affiliates. For purposes of this Agreement, in no event
shall a termination of your employment with the Company be deemed to occur as a
result of your transfer to, or employment by, UST or any of its affiliates
during the term of this Agreement.     (f)   Notice of Termination. Any
purported termination of your employment by the Company or by you shall be
communicated by written “Notice of Termination” to the other party hereto in
accordance with this Section 3(f). “Notice of Termination” shall mean a notice
which shall indicate the specific termination provision in this Agreement relied
upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of your employment under the
provision so indicated.

7



--------------------------------------------------------------------------------



 



  (g)   Date of Termination, Etc. “Date of Termination” shall mean (i) if your
employment is terminated for General Disability or 409A Disability, thirty (30)
days after Notice of Termination is given (but not before the end of the twelve
(12) month period specified in Subsection (b) above, and not if you have
returned to the full-time performance of your duties for a period that breaks
the period of continuous disability in accordance with Subsection (b) above),
and (ii) if your employment is terminated pursuant to Subsection (c) or
(d) hereof or for any other reason (other than General Disability or 409A
Disability), the date specified in the Notice of Termination (which, in the case
of a termination pursuant to Subsection (c) hereof shall not be less than thirty
(30) days, unless a shorter time is provided by the Company prior to the
occurrence of a Change of Control, and in the case of a termination pursuant to
Subsection (d) hereof shall not be less than fifteen (15) nor more than sixty
(60) days, respectively, from the date such Notice of Termination is given).
Notwithstanding the foregoing, following the occurrence of a Change in Control,
if you believe the Company is not providing you with a benefit to which you are
entitled under the terms of this Agreement, you may notify the Company, within
forty-five (45) days after the Date of Termination, that a dispute exists
concerning the termination. In this event, the Company shall act within fifteen
(15) days to restore fully the disputed benefits (so that all benefits are
provided as of such date as would have been provided had there been no delay in
providing such benefits) and to continue to provide such benefits as
contemplated by this Agreement thereafter, but subject to termination and
recapture from you of these disputed benefits in accordance with the terms of a
mutual written agreement of the parties, a binding arbitration award, or a final
judgment, order or decree of a court of competent jurisdiction (which is not
appealable or with respect to which the time for appeal therefrom has expired
and no appeal has been perfected).     (h)   Release/Resignations. As a
condition and in consideration of the benefits provided under Section 4(c) and
Section 5 of this Agreement, you agree and covenant (i) to execute a general
release, in the form attached hereto as Annex I (the “Release”), of any and all
claims you may have or may believe you have against UST and/or its affiliates
and their officers, directors, employees, agents or representatives and any of
their successors and/or assigns; (ii) as more particularly described in the
Release, not to seek any recovery against UST and/or its affiliates and their
officers, directors, employees, agents or representatives and any of their
successors and/or assigns for any cause or reason related to or arising from
your employment with the Company or any of its affiliates or the termination
thereof, other than a failure or refusal of the Company to pay you (x) the
benefits described in Section 4(c) or Section 5 hereof, and (y) the benefits to
which you are entitled subsequent to your termination of employment pursuant to
the terms of one or more of the employee benefit plans

8



--------------------------------------------------------------------------------



 



      maintained by the Company; and (iii) to cooperate fully with UST and its
affiliates concerning reasonable requests for information about the business of
UST or any of its affiliates or your involvement and participation therein,
including, but not limited to, with respect to the defense or prosecution of any
claims or actions in existence now or in the future as more particularly
described in the Release. The covenant set forth in clause (ii) of this Section
3(h) includes, without limitation, seeking any recovery against UST, any of its
affiliates or their officers, directors, employees, agents or representatives
and any of their successors and/or assigns in any forum, including without
limitation any court, administrative agency or otherwise. In the event of your
termination of employment under any of the circumstances described in Section 3,
you further agree to resign all offices or directorships that you may hold with
UST and any of its affiliates, as the case may be, in a form acceptable to the
Company.

4.   Severance Compensation Prior to a Change in Control. Prior to a Change in
Control, you shall be entitled to the following benefits, provided that such
termination occurs during the term of this Agreement:

  (a)   If your employment is terminated by the Company for Cause or by you for
any reason other than Good Reason, or if your employment terminates because of
your death, the Company shall pay you your full base salary in accordance with
the Company’s standard payroll practices through the Date of Termination at the
rate in effect at the time Notice of Termination is given, and provide you with
all other normal post-termination amounts (if any) to which you are entitled
under the terms and conditions of any compensation or benefit plan maintained by
the Company in which you participated as of the Date of Termination at the time
such payments are due, and the Company shall have no further obligations to you
under this Agreement.     (b)   During any period that you fail to perform your
full-time duties with the Company as a result of:

  (i)   a period of 409A Disability, you shall continue to receive your base
salary in accordance with the Company’s standard payroll practices at the rate
in effect at the commencement of any such period, together with any compensation
payable to you under the Company’s short-term and long-term disability plans for
salaried employees during such period and any benefit coverages customarily
provided to disabled salaried employees, until your employment is terminated
pursuant to Section 3(b) hereof; or     (ii)   a period of General Disability,
you shall receive any compensation payable to you under the Company’s short-term
and long-term

9



--------------------------------------------------------------------------------



 



      disability plans for salaried employees during such period, as well as any
benefit coverages customarily provided to disabled salaried employees, until
your employment is terminated pursuant to Section 3(b) hereof.

      Thereafter your benefits shall be determined under the Company’s
retirement, insurance and other compensation programs then in effect in
accordance with the terms of such programs.     (c)   If your employment is
terminated by the Company (other than for Cause, General Disability, 409A
Disability or death) or by you for Good Reason as defined in Section 3(d)(i)
through (iv), then you shall be entitled to the benefits provided below, subject
to your execution of a release described in Section 3(h) and provided that such
release becomes effective and has not been revoked in accordance with the terms
thereof:

  (i)   the Company shall pay to you your full base salary through the Date of
Termination at the rate in effect at the time Notice of Termination is given, no
later than the fifth day following the Date of Termination; and shall provide
you with all other normal post-termination amounts (if any) to which you are
entitled under the terms and conditions of any compensation or benefit plan of
the Company, at the time such payments are due;     (ii)   to the extent that an
annual bonus has not been paid to you in respect of any fiscal year, the Company
shall pay to you, in the immediately following fiscal year at the time that
annual bonuses in respect of such initial fiscal year are regularly paid by the
Company (but not later than 2-1/2 months after the end of such initial fiscal
year), the product of (x) the actual annual bonus that you would have been
entitled to under the UST Inc. Incentive Compensation Plan had you remained
employed through the regular payment date and (y) a fraction, the numerator of
which is the number of days that have elapsed in each such fiscal year through
the Date of Termination, and the denominator of which is 365;     (iii)   in
lieu of any further salary and bonus payments to you for periods subsequent to
the Date of Termination, the Company shall pay to you, in twenty-four (24) equal
monthly installments, a severance payment equal to the product of (1) the sum of
(A) your annual salary rate in effect immediately prior to the Date of
Termination, and (B) an amount equal to seventy-five percent (75%) of the target
annual bonus in effect as of the Date of Termination, and (2) the number two
(2); these installments shall begin to be paid in the month following your Date
of Termination (in accordance with the

10



--------------------------------------------------------------------------------



 



      Company’s standard payroll practices for severance pay), except in the
event you are a “specified employee” within the meaning of Code section
409A(a)(2)(B)(i) on your Date of Termination, as determined by the Company in
accordance with rules established by the Company in writing in advance of the
“specified employee identification date” (within the meaning of Treasury
Regulation §1.409A-1(i)) that relates to the date of your “separation from
service” within the meaning of Code section 409A(a)(2)(A)(i), such payments
shall be delayed until the date that is six (6) months after the date of such
“separation from service,” with the lump sum value of all payments that are so
delayed paid on the date that is six (6) months after the date of such
separation from service (if you die after your Termination Date but before
payment of all twenty-four (24) installments, any remaining installments will be
paid to your estate as a lump sum and without regard to any six-month delay that
otherwise applies to specified employees);     (iv)   for a twenty-four
(24) month period following the Date of Termination, the Company shall arrange
to provide you with life insurance benefits substantially similar to those which
you were receiving immediately prior to the Notice of Termination at a cost and
level of benefits which are substantially similar to those you were receiving
prior to the Date of Termination. Benefits otherwise receivable by you pursuant
to this paragraph (iv) shall be reduced to the extent comparable coverage is
actually provided to you by another employer during the twenty-four (24) month
period following your termination, and any such coverage actually provided to
you by such employer shall be reported to the Company;     (v)   the Company
shall provide you with group health insurance coverage in accordance with
Section 5(d) below. However, benefits otherwise receivable pursuant to this
paragraph (v) shall be reduced to the extent comparable benefits are actually
received by you from another employer during the twenty-four (24) month period
following your termination, and any such benefits actually received by you from
such employer shall be reported to the Company; and     (vi)   UST shall extend
to you the same indemnification arrangements as are generally provided to other
similarly situated officers to the extent authorized by applicable law and in
accordance with Article VIII of UST’s By-Laws.

  (d)   Except as provided in Section 4(c)(iv) or (v) or Section 5(d) hereof,
you shall not be required to mitigate the amount of any payment provided for

11



--------------------------------------------------------------------------------



 



      in this Section 4 by seeking other employment or otherwise, nor shall the
amount of any payment or benefit provided for in this Section 4 be reduced by
any compensation earned by you as the result of employment by another employer,
by retirement benefits, by offset against any amount claimed to be owed by you
to the Company, or otherwise.

5.   Severance Compensation on, in Anticipation or Contemplation of or Following
a Change in Control. On or following a Change in Control, and in the event of a
termination by you for Good Reason or by the Company without Cause that is made
in anticipation or contemplation of and occurs within thirty (30) days prior to
a Change in Control, you shall be entitled to the following benefits during a
period of 409A Disability, or upon termination of your employment, as the case
may be, provided that such period or termination occurs during the term of this
Agreement:

  (a)   During any period that you fail to perform your full-time duties with
the Company as a result of:

  (i)   a period of 409A Disability, you shall continue to receive your base
salary in accordance with the Company’s standard payroll practices at the rate
in effect at the commencement of any such period, together with any compensation
payable to you under the Company’s short-term and long-term disability plans for
salaried employees during such period and any benefit coverages customarily
provided to disabled salaried employees, until your employment is terminated
pursuant to Section 3(b) hereof.     (ii)   a period of General Disability, you
shall receive any compensation payable to you under the Company’s short-term and
long-term disability plans for salaried employees during such period, as well as
any benefit coverages customarily provided to disabled salaried employees, until
your employment is terminated pursuant to Section 3(b) hereof.

      Thereafter your benefits shall be determined under the Company’s
retirement, insurance and other compensation programs then in effect in
accordance with the terms of such programs.     (b)   If your employment is
terminated by reason of your death or by the Company for Cause or by you other
than for Good Reason as defined in Section 3(d)(A) through (H), the Company
shall pay you your full base salary through the Date of Termination at the rate
in effect at the time Notice of Termination is given, and provide you with all
other normal post-termination amounts (if any) to which you are entitled under
the terms and conditions of any compensation or benefit plan of the Company

12



--------------------------------------------------------------------------------



 



      at the time such payments are due, and the Company shall have no further
obligations to you under this Agreement.     (c)   If your employment is
terminated by you for Good Reason as defined in Section 3(d)(A) through (H) or
by the Company other than for Cause, General Disability, 409A Disability or
death, then you shall be entitled to the benefits provided below, subject to
your execution of a release described in Section 3(h) and provided that such
release becomes effective and has not been revoked in accordance with the terms
thereof:

  (i)   the Company shall pay to you your full base salary through the Date of
Termination at the rate in effect at the time Notice of Termination is given, no
later than the fifth day following the Date of Termination; and provide you with
all other normal post-termination amounts (if any) to which you are entitled
under the terms and conditions of any compensation or benefit plan of the
Company at the time such payments are due;     (ii)   to the extent that an
annual bonus has not been paid to you in respect of any fiscal year, the Company
shall pay to you, in the immediately following fiscal year at the time that
annual bonuses in respect of such initial fiscal year are regularly paid by the
Company (but not later than 2-1/2 months after the end of such fiscal year), the
product of (x) an amount equal to the target annual bonus in effect immediately
preceding the Date of Termination or, if greater, such target in effect
immediately prior to the Change in Control, and (y) a fraction, the numerator of
which is the number of days that have elapsed in the fiscal year in which the
Date of Termination occurs through the Date of Termination, and the denominator
of which is 365;     (iii)   in lieu of any further salary and bonus payments to
you for periods subsequent to the Date of Termination, the Company shall pay as
severance pay to you product of (1) the sum of (A) your annual salary rate in
effect as of the Date of Termination or, if greater, such rate in effect
immediately prior to the Change in Control, and (B) an amount equal to 100% of
the target annual bonus in effect as of the Date of Termination or, if greater,
such target in effect immediately prior to the Change in Control, and (2) the
number two (2); in the event your Date of Termination occurs within two
(2) years following an event that constitutes a change in the ownership or
effective control of the Company or in the ownership of a substantial portion of
the assets of the Company within the meaning of Code section 409A(a)(2)(a)(vi),
except as set forth below such amount will be paid in a lump sum no later than
the fifth day following the Date of Termination; otherwise,

13



--------------------------------------------------------------------------------



 



      except as set forth below such amount shall be paid in twenty-four (24)
equal monthly installments that shall begin to be paid in the month following
your Date of Termination (in accordance with the Company’s standard payroll
practices for severance pay); in either case, in the event you are a “specified
employee” within the meaning of Code section 409A(a)(2)(B)(i) on your Date of
Termination, as determined by the Company in accordance with rules established
by the Company in writing in advance of the “specified employee identification
date” (within the meaning of Treasury Regulation §1.409A-1(i)) that relates to
the date of your “separation from service” within the meaning of Code section
409A(a)(2)(A)(i), such payments shall be delayed until the date that is six
(6) months after the date of such “separation from service,” with the lump sum
value of all payments that are so delayed paid on the date that is six
(6) months after the date of such separation from service (if you die after your
Termination Date but before payment of the lump sum or all twenty-four
(24) installments, any remaining amounts will be paid to your estate as a lump
sum and without regard to any six-month delay that otherwise applies to
specified employees).     (iv)   the Company also shall reimburse you for all
legal fees and expenses incurred by you as a result of such termination
(including all such fees and expenses, if any, incurred in contesting or
disputing any such termination or in seeking to obtain or enforce any right or
benefit provided by this Agreement. To the extent that any such reimbursement
does not qualify for exclusion from Federal income taxation, the Company will
make the reimbursement only if you incur the corresponding expense during the
term of this Agreement or the period of two years thereafter and you submit the
request for reimbursement no later than two months prior to the last day of the
calendar year following the calendar year in which the expense was incurred so
that the Company can make the reimbursement on or before the last day of the
calendar year following the calendar year in which the expense was incurred; the
amount of expenses eligible for such reimbursement during a calendar year will
not affect the amount of expenses eligible for such reimbursement in another
calendar year, and the right to such reimbursement is not subject to liquidation
or exchange for another benefit from the Company. The Company shall also
reimburse you for all legal fees and expenses incurred by you in connection with
any tax audit or proceeding to the extent attributable to the application of
Code section 4999 to any payment or benefits provided hereunder); each such
reimbursement shall be paid no later than the end of the calendar year next
following the calendar year in which you remit to the Internal Revenue Service

14



--------------------------------------------------------------------------------



 



      the taxes that are the subject of the audit or proceeding or, where as a
result of the audit or proceeding no taxes are due or are remitted but other
reimbursable expenses have been incurred, the end of the calendar year following
the calendar year in which the audit is completed or there is a final and
nonappealable settlement or other resolution of the proceeding.     (v)   for a
twenty-four (24) month period after such termination, the Company shall arrange
to provide you with life insurance benefits substantially similar to those which
you were receiving immediately prior to the Notice of Termination (as well as
the group health coverage described in Subsection (d) below), at a cost and
level of benefits which are substantially similar to those you were receiving
prior to the Date of Termination. Benefits otherwise receivable by you pursuant
to this paragraph (v) shall be reduced to the extent comparable coverage is
actually provided to you by another employer during the twenty-four (24) month
period following your termination, and any such coverage actually provided to
you by such employer shall be reported to the Company;

  (d)   For a twenty-four (24) month period after the termination referenced in
Section 4(c) or Section 5(c), the Company shall arrange to provide you with
group health coverage substantially similar to that which you were receiving
immediately prior to the Notice of Termination.

  (i)   If such coverage is provided under a self-insured medical reimbursement
plan maintained by the Company (within the meaning of Code section 105(h)):

  (1)   there will be no charge to you for such coverage for any month that
falls within the first six months following the date of your separation from
service (within the meaning of Code section 409A);     (2)   the charge to you
for each remaining month of coverage will equal the Company’s monthly COBRA
charge for such coverage, and you will be required to pay such monthly charge in
accordance with the Company’s standard COBRA premium payment requirements; and  
  (3)   on the date that is six months following the date of your “separation
from service” within the meaning of Code section 409A(a)(2)(i), the Company will
pay you a lump sum in cash equal to the product of (I) the Company’s monthly
COBRA charge on the payment date for family

15



--------------------------------------------------------------------------------



 



      coverage under the Company’s group health plan, and (II) the difference
between (a) the number twenty-four (24), and (b) the number of months of
coverage provided under clause (1) above.

  (ii)   If such coverage is provided under a fully–insured medical
reimbursement plan (within the meaning of Code section 105(h)), there will be no
charge to you for such coverage.

  (e)   If any of the Total Payments (as defined below) will be subject to the
tax (the “Excise Tax”) imposed by Code section 4999, the Company shall pay to
you an additional amount (the “Gross-Up Payment”) such that the net amount
retained by you, after deduction of any Excise Tax on the Total Payments and any
federal, state and local income and employment taxes and Excise Tax upon the
Gross-Up Payment, shall be equal to the Total Payments. The Gross-Up Payment
will be paid to you in a lump sum no later than the fifth day following the Date
of Termination or, to the extent necessary to avoid a violation of Code section
409A(a)(2)(B), as reasonably determined by the Company, on the date that is six
months after the date of your separation from service (within the meaning of
Code section 409A). Notwithstanding the foregoing provisions of this
Section 5(e), if it shall be determined that you are entitled to the Gross-Up
Payment, but that the Parachute Value (as defined below) of the Total Payments
does not equal or exceed 110% of the Safe Harbor Amount (as defined below), then
no Gross-Up Payment shall be made to you and the amounts payable to you under
this Agreement shall be reduced to the extent necessary to cause the Parachute
Value of the Total Payments, in the aggregate, to be equal to the Safe Harbor
Amount.     (f)   For purposes of determining whether any of the Total Payments
will be subject to the Excise Tax and the amount of such Excise Tax, (i) all
payments or benefits received or to be received by you in connection with a
Change in Control or the termination of your employment (whether payable
pursuant to the terms of this Agreement or of any other plan, arrangement or
agreement with the Company or any of its affiliates or successors, any person
whose actions result in a Change in Control or any person affiliated (or which,
as a result of the completion of the transactions causing a Change in Control,
will become affiliated) with the Company or such person within the meaning of
Code section 1504 (such payments or benefits, excluding the Gross-Up Payments,
being hereinafter referred to as the “Total Payments”)) shall be treated as
“parachute payments” (within the meaning of Code section 280G(b)(2)) unless, in
the opinion of tax counsel selected by the independent auditors of the Company
(as of the date immediately prior to the Change in Control) and reasonably
acceptable to you, such payments or benefits (in whole or in part) do not
constitute parachute payments, including by reason of Code

16



--------------------------------------------------------------------------------



 



      section 280G(b)(4)(A); (ii) all “excess parachute payments” (within the
meaning of Code section 280G(b)(1)) shall be treated as subject to the Excise
Tax, unless in the opinion of such tax counsel such excess parachute payments
represent reasonable compensation for services actually rendered (within the
meaning of Code section 280G(b)(4)(B)) in excess of the “base amount” (within
the meaning of Code section 280G(b)(3)), or are not otherwise subject to the
Excise Tax; and (iii) the value of any noncash benefits or any deferred payment
or benefit shall be determined by the Company’s independent auditors in
accordance with the principles of Code sections 280G(d)(3) and (4) and the
regulations promulgated thereunder. For purposes of determining the amount of
the Gross-Up Payment, you shall be deemed to pay federal income taxes at the
highest marginal rate of federal income taxation in the calendar year in which
the Gross-Up Payment is to be made and state and local income and employment
taxes at the highest marginal rate of taxation in your state and locality of
residence on the Date of Termination (or such other date as is hereinafter
described), net of the maximum reduction in federal income taxes that could be
obtained from deduction of such state and local taxes. For purposes of this
Agreement, (x) the term “Parachute Value” when applied to any payment shall mean
the present value as of the date of the Change in Control of the portion of such
payment that is treated as a “parachute payment” under Code section 280G(b)(2),
as determined by tax counsel for purposes of determining whether and to what
extent the Excise Tax will apply to you and (y) the term “Safe Harbor Amount”
shall mean 2.99 times your “base amount”, within the meaning of Code section
280G(b)(3).     (g)   In the event that the Excise Tax is subsequently
determined to be less than the amount taken into account hereunder at the Date
of Termination (or such other date as is hereinafter described), you shall repay
to the Company at the time that the amount of such reduction in Excise Tax is
finally determined (subject to the last sentence of this subsection) the portion
of the Gross-Up Payment attributable to such reduction (plus the portion of the
Gross-Up Payment attributable to the Excise Tax and federal, state and local
income and employment taxes imposed on the Gross-Up Payment being repaid by you
if such repayment results in a reduction in Excise Tax or a federal, state and
local income and employment taxes deduction) plus interest on the amount of such
repayment at 120% of the applicable federal rate (as defined in Code section
1274(d)). In the event that the Excise Tax is determined to exceed the amount
taken into account hereunder at the time of the termination of your employment,
or at such other time as is hereinafter described (including by reason of any
payment the existence or amount of which cannot be determined at the time of the
Gross-Up Payment), the Company shall make an additional gross-up payment in
respect of such excess (plus any interest payable with respect to such excess)
within five (5) business

17



--------------------------------------------------------------------------------



 



      days following the time that the amount of such excess is finally
determined (subject to the next sentence of this subsection). Notwithstanding
the foregoing, each additional gross-up payment required to be made by the
Company to you and/or each repayment of a gross-up payment required to be made
by you to the Company shall be paid no later than the end of the calendar year
next following the calendar year in which you remit the corresponding taxes to
the Internal Revenue Service.     (h)   Except as provided in Section 5(c)(v) or
Section 5(d) hereof, you shall not be required to mitigate the amount of any
payment provided for in this Section 5 by seeking other employment or otherwise,
nor shall the amount of any payment or benefit provided for in this Section 5 be
reduced by any compensation earned by you as the result of employment by another
employer, by retirement benefits, by offset against any amount claimed to be
owed by you to the Company, or otherwise.

6.   Noncompetition. You agree that you will not engage in any Competitive
Activity during the one-year period following your termination of employment
with the Company for any reason (or, where you receive payments pursuant to
Section 4(c) or Section 5(c) hereof, then during the two-year period following
your termination of employment with the Company). For purposes of this Section,
“Competitive Activity” shall mean activity, without the written consent of an
authorized officer of UST, consisting of your participation in the management
of, or acting as a consultant for or employee of, any business operation of any
enterprise if such operation (a “Competitive Operation”) is then in substantial
and direct competition with any business operation of UST and/or any of its
affiliates, any place in the world, as now or hereafter designated by the Board;
provided, however, that no business operation may be designated as a business
operation that is in substantial competition with UST and/or any of its
affiliates unless the profits, sales or assets attributable to such business
operation amount to at least ten percent (10%) of said business’ total profits,
sales or assets. Competitive Activity shall not include (1) the mere ownership
of up to five percent (5%) of the outstanding securities in any enterprise; or
(2) the participation in the management of, or acting as a consultant for or
employee of, any enterprise or any business operation thereof, other than in
connection with a Competitive Operation of such enterprise, provided that you do
not furnish advice with respect to inventions, processes, customers, methods of
distribution, methods of manufacture, marketing or business strategy relating to
any Competitive Operation of such enterprise, or the formation of a Competitive
Operation.   7.   Confidentiality. You agree not to disclose, either while
employed by the Company or at any time thereafter, to any person not employed by
the Company, or not engaged to render services to the Company, except with the
prior written consent of an officer authorized to act in the matter by the
Board, any confidential information of the Company or its affiliates obtained by
you while in the employ of the Company, including, without limitation,
information relating to any of the

18



--------------------------------------------------------------------------------



 



    Company’s or its affiliates’ inventions, processes, formulae, plans,
devices, compilations of information, methods of distribution, customers, client
relationships, marketing strategies or trade secrets; provided, however, that
this provision shall not preclude you from the use or disclosure of information
known generally to the public or of information not considered confidential by
persons engaged in the business conducted by the Company or from disclosure
required by law or court order (and to your legal counsel in connection
therewith). The agreement herein made in this Section 7 shall be in addition to,
and not in limitation or derogation of, any obligations otherwise imposed by law
upon you in respect of confidential information and trade secrets of the Company
or its and affiliates.   8.   Non-Solicitation. You agree that you shall not
solicit any person who is a customer of the businesses conducted by the Company
or its affiliates, or any business in which you have been engaged on behalf of
the Company or its affiliates at any time during the Term of this Agreement and
for a two (2) year period thereafter on behalf of an employer affiliated with
you or any business described in Section 6; or induce or attempt to persuade any
employee of the Company or any of its affiliates to terminate his employment
relationship in order to enter into employment with an employer affiliated with
you or any business described in Section 6.   9.   Successors: Binding
Agreement.

  (a)   The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. Failure of the
Company to obtain such assumption and agreement prior to the effectiveness of
any such succession shall be a breach of this Agreement and shall entitle you to
compensation from the Company in the same amount and on the same terms to which
you would be entitled hereunder if you terminate your employment for Good Reason
following a Change in Control, except that for purposes of implementing the
foregoing, the date on which any such succession becomes effective shall be
deemed the Date of Termination. As used in this Agreement, “Company” shall mean
the Company as hereinbefore defined and any successor to its business and/or
assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law, or otherwise.     (b)   This Agreement shall inure to the
benefit of and be enforceable by your personal or legal representative,
executors, administrators, successors, heirs, distributees, devisees and
legatees. If you should die while any amount would still be payable to you
hereunder if you had continued to live, all such payments, unless otherwise
provided herein, shall be paid in

19



--------------------------------------------------------------------------------



 



      accordance with the terms of this Agreement to your devisee, legatee or
other designee or, if there is no such designee, to your estate.

10.   Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
certified or registered mail, return receipt requested, postage prepaid,
addressed to the respective addresses set forth on the first page of this
Agreement, provided that all notice to the Company shall be directed to the
attention of the Board with a copy to the Secretary of the Company, or to such
other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon receipt.   11.   Miscellaneous. No provision of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing and signed by you and such officer as may be specifically
designated by the Board. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not expressly set forth in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Delaware without regard to its conflicts of law
principles. All references to sections of the Exchange Act or the Code shall be
deemed also to refer to any successor provisions to such sections. Any payments
provided for hereunder shall be paid net of any applicable withholding required
under federal, state or local law. The obligations of the Company under
Sections 4 and 5 and your obligations under Sections 6, 7 and 8 shall survive
the expiration of the term of this Agreement.   12.   Validity. The invalidity
or unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement, which shall
remain in full force and effect.   13.   Counterparts. This Agreement may be
executed in several counterparts, each of which shall be deemed to be an
original but all of which together will constitute one and the same instrument.
  14.   Arbitration. Any dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively by arbitration, conducted
before a panel of three arbitrators in New York, New York, in accordance with
the rules of the American Arbitration Association then in effect. Judgment may
be entered on the arbitrator’s award in any court having jurisdiction; provided,
however, that you shall be entitled to seek specific performance of your right
to be paid until the

20



--------------------------------------------------------------------------------



 



    Date of Termination during the pendency of any dispute or controversy
arising under or in connection with the Agreement   15.   Code Section 409A. It
is intended, and this Agreement will be so construed, that any amounts payable
under this Agreement and the Company’s and your exercise of authority or
discretion hereunder shall comply with the provisions of Section 409A of the
Internal Revenue Code and the treasury regulations relating thereto so as not to
subject you to the payment of interest and tax penalty which may be imposed
under Section 409A.   16.   Entire Agreement. This Agreement sets forth the
entire agreement of the parties hereto in respect of the subject matter
contained herein and supersedes all prior agreements, promises, covenants,
arrangements, communications, representations or warranties, whether oral or
written, by any officer, employee or representative of any party hereto, and any
prior agreement of the parties hereto in respect of the subject matter contained
herein is hereby terminated and cancelled. Notwithstanding the foregoing,
nothing contained herein shall be deemed to be a termination or cancellation of
your right to indemnification by UST as an officer pursuant to: (a) applicable
state law, with all exclusions and exceptions provided by such law to remain in
full force and effect; (b) any indemnification agreement entered into between
you and UST which shall remain in full force and effect; (c) any applicable
director and officer insurance arrangements; and (d) in accordance with
Article VIII of UST’s By-Laws.

          If this letter sets forth our agreement on the subject matter hereof,
kindly sign and return to the Company the enclosed copy of this letter, which
will then constitute our agreement on this subject.
UST Inc.

         
By
  /s/ Richard A. Kohlberger    
 
 
 
Name: Richard A. Kohlberger
Title: Senior Vice President    

Agreed to this 20th day
of July 2007

     
 
/s/ Raymond P. Silcock
   
 
Raymond P. Silcock
   

21



--------------------------------------------------------------------------------



 



RELEASE AGREEMENT
     THIS RELEASE, entered into this [      ] day of [                      ] by
[Name], residing at [                    ] (hereinafter referred to as the
“Employee”).
W I T N E S S E T H:
     WHEREAS, the Employee, and UST Inc., a Delaware corporation (“UST”), having
its principal office in Greenwich, Connecticut, entered into a letter agreement
(the “Agreement”) dated as of                     , 2007, pursuant to Section
3(h) of which the Employee agreed and covenanted, to execute a general release
of any and all claims he may have or may believe he has against UST, its
affiliates and/or their respective officers, directors, employees, agents and
representatives; and
     WHEREAS, the employment of the Employee was terminated as of
[                     ];
     NOW, THEREFORE, in consideration of the benefits to be provided to the
Employee pursuant to the Agreement, it is agreed as follows:
1. The Employee voluntarily, knowingly and willingly releases and forever
discharges UST, its parents, subsidiaries and affiliates, together with their
respective past and present officers, directors, partners, shareholders,
employees and agents, and each of their predecessors, successors and assigns,
from any and all charges, complaints, claims, promises, agreements,
controversies, causes of action and demands of any nature whatsoever which
against them the Employee or his executors, administrators, successors or
assigns ever had, now have or hereafter can, shall or may have by reason of any
matter, cause or thing whatsoever arising prior to the time the Employee signs
this agreement.
2. The release being provided by Employee in this agreement includes, but is not
limited to, any rights or claims relating in any way to the Employee’s
employment relationship with UST, its parents, subsidiaries and affiliates, or
the termination thereof, or under any statute, including the federal Age
Discrimination in Employment Act, Title VII of the Civil Rights Act, the
Americans with Disabilities Act, or any other federal, state or local law or
judicial decision. Notwithstanding the foregoing, Employee does not hereby
release any rights in and to employee benefit plans maintained by UST pursuant
to the Employee Retirement Income Security Act (“ERISA”) in which Employee has a
vested interest as of the date of Employee’s signature on this Agreement.
Furthermore, nothing contained herein shall be deemed a waiver of Employee’s
right to indemnification by UST as a corporate officer/director pursuant to:
(a) applicable state law, with all exclusions and exceptions provided by such
law to remain in full force and effect; (b) any indemnification agreement
entered into between the Employee and UST; (c) any applicable director and
officer insurance arrangements; and (d) in accordance with Article VIII of UST’s
By-Laws.
3. By signing this release agreement, the Employee represents that he has not
and will not in the future commence any action or proceeding arising out of the
matters released hereby, and that he will not seek or be entitled to any award
of legal or equitable relief in any action or proceeding that may be commenced
on

 



--------------------------------------------------------------------------------



 



his behalf. This paragraph will not preclude Employee from filing an
administrative charge of discrimination, provided Employee does not seek any
relief for himself/herself in connection with such proceeding.
4. By signing this release agreement, the Employee agrees to cooperate fully
with UST and its affiliates concerning reasonable requests for information about
the business of UST or any of its affiliates or your involvement and
participation therein; the defense or prosecution of any claims or actions now
in existence or which may be brought in the future against or on behalf of UST
or any of its affiliates which relate to events or occurrences that transpired
while the Employee was employed by UST and its affiliates; and in connection
with any investigation or review by any federal, state or local regulatory,
quasi-regulatory or self-governing authority (including, without limitation, the
Securities and Exchange Commission) as any such investigation or review relates
to events or occurrences that transpired while the Employee was so employed. The
Employee’s full cooperation shall include, but not be limited to, being
available to meet and speak with officers or employees of UST or any of its
affiliates and/or their counsel at reasonable times and locations, executing
accurate and truthful documents and taking such other actions as may reasonably
be requested by UST or any of its affiliates and/or their counsel to effectuate
the foregoing. UST agrees to reimburse you for any reasonable, out-of-pocket
travel, hotel and meal expenses incurred in connection with the Employee’s
performance of obligations pursuant to this paragraph 5 for which the Employee
has obtained prior approval from UST.
5. The Employee acknowledges that UST has hereby advised him to consult with an
attorney prior to signing this release agreement. The Employee represents that
he has had the opportunity to review this agreement and, specifically, the
release in paragraph 1, with an attorney of his choice. The Employee also agrees
that he has entered into this agreement freely and voluntarily.
6. The Employee acknowledges that he has been given at least twenty-one days to
consider the terms of this release agreement. Furthermore, once he has signed
this release agreement, the Employee shall have seven additional days from the
date of signing this release agreement to revoke his consent hereto. The release
agreement will not become effective until seven days after the date the Employee
has signed it, which will be the effective date of this release agreement.
          IN WITNESS WHEREOF, the Employee has executed this release agreement
as of the date first set forth above.

         
 
 
 
[Name]    

     
 
WITNESS
   

23